Electronically Filed
                                                               Supreme Court
                                                               SCWC-16-0000246
                                                               21-DEC-2017
                                                               11:36 AM
                              SCWC-16-0000246

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                             STATE OF HAWAI#I,
                      Respondent/Plaintiff-Appellee,

                                     vs.

                           JON RIKI KARAMATSU,
                     Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-16-0000246; CASE NO. 1DTA-15-01669)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Petitioner/Defendant-Appellant Jon Riki Karamatsu’s

application for writ of certiorari filed on October 25, 2017, is

hereby rejected.1
            DATED:    Honolulu, Hawai#i, December 21, 2017.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson


       1
         Our rejection of petitioner’s application for writ of certiorari
should not be construed as our agreement with footnote 6 of the Intermediate
Court of Appeals’ Memorandum Opinion, as the appeal of State v. Tsujimura, 137
Hawai#i 117, 366 P.3d 173 (App. 2016) was cited in petitioner’s statement of
related cases. See also Hawai#i Rules of Appellate Procedure Rule 36(c)(2).